Citation Nr: 0628635	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-01 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left elbow fracture.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1968 to May 1972 and from September 1973 to September 
1977.  He also had service in the Air Force Reserves from 
1978 to 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In an April 2004 decision, the Board granted service 
connection for bilateral hearing loss and remanded the issues 
of secondary service connection for impotence and an 
increased rating for left elbow disability.  In a rating 
decision in October 2004, the RO granted secondary service 
connection for impotence.  As for the remaining issue on 
appeal, the claim for increase, as the requested development 
has been completed, no further action is required to comply 
with the Board's remand directive.  Stegall v West, 11 Vet. 
App. 268 (1998). 


FINDING OF FACT

The residuals of a left elbow fracture are extension limited 
to 45 degrees with slight, if any, limitation of flexion, 
normal pronation and supination, and arthritis without 
malunion or nonunion of the radial head by X-ray. 


CONCLUSION OF LAW

The schedular criteria for a rating higher than 10 percent 
for residuals of a left elbow fracture have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic 
Codes 5010, 5206 to 5209, 5212, 5213 (2005).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, 
dated in May 2002 and May 2003.  The notice informed the 
veteran of the type of evidence needed to substantiate the 
claim for increase, namely, evidence that the disability was 
worse. The veteran was also informed that VA would obtain VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was also asked to submit evidence, which would include 
that in his possession, in support of his claim.  The notices 
included the general provision for the effective date of the 
claim for increase, that is, the date of receipt of the 
claim.

As for content of the above VCAA notice, the document 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable). 

To the extent that the degree of disability assignable for 
the claim for increase was not provided, as the claim for 
increase is the issue on appeal, other statutory and 
regulatory provisions were applied to ensure that the veteran 
received the proper notice as to the rating in the statement 
of the case as required by 38 U.S.C.A. § 7105(d).  Dingess at 
19 Vet.App. 490-92.

To the extent that the VCAA notices came after the initial 
adjudication, the timing of the notices does not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as he had the opportunity to submit additional 
argument and evidence and to address the issues at a hearing.  
The claim was then readjudicated following the content-
complying notice as evidenced by the supplemental statement 
of the case in October 2004.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No.05-7157 (Fed. 
Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran has been afforded a VA 
examination with findings and opinions relevant to the claim. 
As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  
REASONS AND BASES FOR FINDING AND CONCLUSION

A disability rating is determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate Diagnostic Codes identify the 
various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The regulations include, 38 C.F.R. § 4.1, requiring that each 
disability be viewed in relation to its history; 38 C.F.R. § 
4.2, requiring that medical reports be interpreted in light 
of the whole recorded history; and 38 C.F.R. § 4.10, 
requiring that a rating be based on functional impairment 
under the ordinary conditions of life including employment.

In rating a musculoskeletal disability, functional loss due 
to pain is a factor. 38 C.F.R. § 4.40.  Other factors include 
less movement than normal, weakened movement, excess 
fatigability, and pain on movement, 38 C.F.R. § 4.45, and 
painful motion, 38 C.F.R. § 4.59.

The left elbow disability is rated under DC 5010 (traumatic 
arthritis) and DC 5207 (limitation of extension of the 
forearm).  Traumatic arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.

The criterion for the next higher rating, 20 percent, on the 
basis of limitation of extension of the forearm is extension 
limited to 75 degrees (DC 5207).  

Other applicable diagnostic codes based on limitation of 
motion included DC 5206, providing a 10 percent for flexion 
of the forearm limited to 100 degrees; DC 5208 providing for 
a 20 percent rating for flexion of the forearm limited to 100 
and forearm extension limited to 45 degrees; and DC 5213, 
providing a 10 percent rating for limitation of supination to 
30 degrees or less, and a 20 percent rating for limitation of 
pronation where pronation beyond the last quarter arc of the 
range of motion is lost. 

Other applicable diagnostic codes based on the site of the 
fracture included DC 5209, providing a 20 percent rating for 
an ununited fracture of the head of the radius; and DC 5212, 
providing a 10 percent rating for malunion of the radius.

Normal motion of the elbow is from 0 degrees of extension to 
145 degrees of flexion, 0 to 80 degrees of forearm pronation, 
and 0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

Analysis 

Service medical records reveal that in 1985 the veteran 
suffered a nondisplaced fracture of the left radial head and 
that he is right handed.  In a rating decision in May 1997, 
the RO granted service connection for residuals of a left 
elbow fracture and assigned a 10 percent rating under DC 5010 
and DC 5207.  The 10 percent rating has remained in effect 
and unchanged since then.  The current claim for increase was 
received in April 2001.  

VA records, dated from 2000 to 2004, disclose that the 
veteran complained left elbow pain. 

On VA examination in August 2002, the veteran complained of 
daily elbow pain, which was relieved with an over-the-counter 
medication.  The pertinent findings were a normal and stable 
elbow joint, flexion from 40 to 145 degrees, and normal 
pronation and supination to 80 degrees.  Extension was 
limited to 40 degrees or less. 

On VA examination in April 2004, the veteran complained of 
daily elbow pain, which was relieved with an over-the-counter 
medication.  He also complained of occasional instability and 
locking without swelling.  He stated that he had no job 
restrictions because of the disability and no additional 
restrictions with flare-ups during cold and wet weather.  The 
examination revealed no tenderness or warmth.  Extension was 
limited to 45 degrees.  Flexion was to 140 degrees and 
pronation and supination were to 85 degrees.  There was no 
additional loss of range of motion with repetitive testing 
and no painful motion, fatigue, weakness, or lack of 
endurance.  Motor strength was normal.  X-rays revealed an 
old radial head fracture with arthritis. 

The record shows a 5 degree loss of flexion or stated 
differently 140 degrees of flexion out of a normal range of 
145 degrees.  As the criterion for a 10 percent rating under 
DC 5206 is flexion limited to 100 degrees, the finding of 140 
degrees of flexion does not more nearly approximate or equate 
to flexion limited to 100 degrees. 

The records shows extension limited to 45 degree.  As the 
criterion for a 20 percent rating under DC 5207 is extension 
limited to 75 degrees, the finding of 45 degrees of extension 
does not more nearly approximate or equate to extension 
limited to 75 degrees. 

As flexion limited to 100 degrees and extension limited to 45 
degrees are not demonstrated, the criteria for a 20 percent 
rating under DC 5208 have not been met. 

As for pronation and supination, the record consistently 
shows normal range of motion, that is, 80 degrees of 
pronation and supination.  As supination to 30 degrees or 
less, or pronation limited beyond the last quarter arc of the 
range of motion is not demonstrated, a compensable rating 
under DC 5213 is not warranted. 

As for the slight limitation of flexion and extension limited 
to 45 degrees and evidence of arthritis, established by X-
ray, there is no additional loss of range of motion due to 
painful movement, weakness, lack of endurance, repetitive 
movement, or flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. 




And the X-rays do not show an ununited fracture of the head 
of the radius to warrant a rating under DC 5209 or malunion 
of the radius to warrant a rating under DC 5212. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent.   
38 U.S.C.A. § 5107(b). 



ORDER

A rating higher than 10 percent for residuals of a left elbow 
fracture is denied.  



____________________________________________
GEORGE E. GUIDO JR.  
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


